Case 1:19-cr-00828-ALC Document 147 Filed 07/26/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT i DATE FILED: Fo QGe2/
SOUTHERN DISTRICT OF NEW YORK
xX
United States of America,
ORDER
19-CR-828 (ALC)
-against-
Ulysess Boyd,
x

 

ANDREW L. CARTER, JR., United States District Judge:

The sentencing set for August 5, 2021 is adjourned to August 26, 2021 at 3:30 p.m.

SO ORDERED.

Dated: New York, New York

Dt 7 Cy

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
